DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Examiner notes that supplemental amendments were filed on 3/22 and 3/23.  According to the interview held on 4/1/2021, applicant’s attorney contends that the amendment of 3/23 reverts the amendment of 3/22 back to the scope of the amendment filed on 3/10, and therefore suggests examiner do not enter the 3/22 OR the 3/23 amendment.  Examiner concurs; the amendments of 3/22 and 3/23 are NOT entered.
Regarding applicant’s remarks:
“Stones which do not exhibit this specific light ray path are outside the scope of the claim”.  Examiner notes, according to the interview, the previous rejections of this phrase, and the following rejection of this phrase, that examiner is unsure of the scope of this phrase regarding the structure.  Applicant has been asked if this phrase of claim 27 is a result of the claimed structure (about which applicant has vacillated), or if the phrase of claim 27 is further limits the structure (applicant has not provided what structure this phrase refers to).  Examiner also notes that applicant is claiming a light path internal of the stone, a path not visible by users, and not a visible light pattern external of the stone, which is visible by users.  
Regarding Lehrer and Slowinski, examiner notes neither references are used in the current rejection.
Regarding “3mm”, examiner notes that MPEP2144.04(IV)A lists multiple cases in which the scaling of a device does not render the device patentably distinct.   Examiner notes that a change of size does not affect the utility of a diamond.  Applicant further seems to argue that a diamond’s ONLY utility is for jewelry or aesthetics, meanwhile diamonds are also utile in cutting devices, which is where most non-aesthetically pleasing diamonds are used.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and its dependents rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
Regarding claim 27, applicant claims “35 degrees or less”, which is not enabled for the following reasons:
Applicant has disclosed a range of 33-35 degrees for the crown angle of round diamonds (table 1).  Applicant’s claim language is broader than applicant’s disclosure.
The term “or less” has not been utilized in the specification or any part of the original disclosure.

Regarding claim 29, applicant claims “less than 50%” depth percentage.  Applicant has disclosed a range of 25-50% in table 1.  Applicant does NOT have support for “less than 50%” of claim 29, but DOES have support for 25-50% in claim 30.  Examiner suggests cancellation of claim 29.

Regarding claim 36, applicant claims “at least 50%” yield.  Applicant has disclosed a range of 50-55% yield.  Applicant does NOT have support for “at least 50%” of claim 36, but DOES have support for 50-55% in claim 37.  Examiner suggests cancellation of claim 36.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 27:
Applicant claims “a shallow pavilion”.   Examiner notes that “shallow” is an indefinite relative term.  According the interview, applicant states that “shallow” is any pavilion that meets the pavilion angle as claimed (30-33 degrees).  Examiner notes that since the particular angle range as well as a broad term “shallow pavilion”, examiner notes that applicant is claiming a broad AND narrow recitation in the same claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “shallow”, and the claim also recites “30-33 degrees” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant claims “35 degrees or less”, which is broader than applicant’s disclosure.  Examiner assumes applicant intends 33-35 degrees as disclosed.  
Applicant claims “a table” AND “a table facet”.  Examiner notes that these are the same thing; examiner assumes applicant is only claiming one table.  Examiner suggests removing duplicative terms.
Applicant claims “a table, a crown extending downwardly…the crown having thirty-two facets and a table facet”.  Examiner notes that conventionally, the crown is the table facet and all other facets between the table and the girdle.  Examiner assumes that applicant intends to claim “a crown, having 32 crown facets and a table, the crown facets extending downwardly from said table at an angle range of 33-35 degrees”.

  Applicant claims the pavilion having 24 facets, all of which “extend downwardly from the girdle at an angle between 30-33 degrees”.  Examiner notes that based on applicant’s drawings, not every one of the pavilion facets extend at the same angle.  Examiner notes that lower girdle facets 27 do NOT extend at “33-35 degrees”, as is typical of the cut utilized by applicant’s figures 1 and 2.  Examiner notes that only main pavilion facets 29 extend at this angle.  For further information, examiner points to the original brilliant cut diamond, EP2179672 Tolkowsky, previously cited.  
Applicant claims “wherein light rays enter”.  Examiner is unsure of the scope of this claim language.  Examiner is unsure if this is a resulting characteristic of the structure claimed, OR if this imparts other structure to the claim language.  Examiner has repeatedly assumed that this phrase is a resulting function of the claimed structure, and does not impart any further structural limitation on the diamond claimed.  

Regarding claims 31-35, applicant claims a test result, which MUST be the result of the structure claimed.  Examiner is unsure how claims 31-35 differ in scope from claims 23-27 from which these claims depend.  Examiner requests clarification on the scope of claims 31-35.

Regarding claims 36-37, applicant claims a relationship between a “rough diamond” and the cut diamond.  Examiner notes that applicant is claiming an amount of waste from raw product and the 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 31-35, Applicant claims a test result of the claimed diamond.  Examiner notes that this does not alter the structure of the diamond.  Examiner notes that the path of any light that 
Regarding claims 36-37, Applicant further limits the amount of waste created from the raw material to make the claimed product.  Examiner notes that this does not further limit the claimed product, but further limits the dimensions and features of the raw material, which applicant is not claiming.  Examiner is unsure how these claims further limit the claimed subject matter, that being the faceted diamond.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0166635 Kawabuchi, in view of 2017/0196318 Wagner.


    PNG
    media_image1.png
    335
    495
    media_image1.png
    Greyscale
a table, a crown extending downwardly from said table at an angle of 35 degrees or less (ranging from 17 to 34 degrees, see table below), the crown having 32 facets (figure 1a) and a table facet; 
a girdle 12 (figure 1b, 26a), the girdle being below the crown; and, 
a pavilion (figure 1c), the pavilion extending downwardly from the girdle 12 at an angle (within the graph of figure 22) to a single pointed culet (figure 1b, 1c), the pavilion having 24 facets and the single pointed culet (figure 1c), 

    PNG
    media_image2.png
    688
    692
    media_image2.png
    Greyscale
wherein light rays enter the table of the round cut diamond and follow a path (figures 15a-15d) whereby the light rays are reflected between interior diamond surfaces before the reflected light rays exit through the table.   Examiner notes that Kawabuchi discloses the crown and crown angle as claimed, as well as the pavilion and a variable pavilion angle.  Examiner notes that the structure of the facets is what creates the “light path”.  Therefore, by showing that the pavilion angle is an obvious modification, examiner contends that the light path and light return are a result of the modification.


Wagner discloses a round cut diamond having a “less height than a conventional brilliant cut gem” [0020].  The diamond of Wagner has a crown with a table and plurality of downwardly angled facets, a pavilion with a plurality of facets and one culet, and a girdle therebetween.  Wagner discloses crown angle theta1 (figure 5) “in the range of 16-30 degrees”, and a pavilion angle theta2 of “in the range of 28-30 degrees” [0023].  

It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the pavilion angle of the Kawabuchi diamond to the range of the Wagner diamond, in order to create a diamond presenting a conventional brilliant cut, but is “being much less expensive” [0020].  Examiner contends that Kawabuchi discloses the conventional round cut facet arrangement, teaches that the crown and pavilion angles are variable; Wagner teaches that the use of the crown and pavilion angles disclosed by Wagner will create a much larger appearing diamond.  “A diamond of 0.2 carat manufactured with the method of the present invention will appear comparable to a 0.4 carat diamond” [0024].  Therefore, it would be obvious to apply the conventional diamond cut of Kawabuchi with the angles as disclosed in Wagner to cut a diamond that has the appearance of a larger stone with less cost.  
Therefore, since it is obvious to have the crown angle and pavilion angle combination as claimed by applicant, the obvious stone would create the light return and path as claimed by applicant.  

Kawabuchi as modified does not disclose the particular overall depth measurement of 3mm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to choose a size 

Regarding claim 23, Kawabuchi as modified discloses the diamond of claim 27, wherein the 32 crown facets include 8 bezel facets 14, eight star facets 15, and 16 upper girdle facets 16 (figure 1a).

Regarding claim 24, Kawabuchi as modified discloses the diamond of claim 27, wherein the 24 pavilion facets include 16 lower girdle facets 18 and eight main pavilion facets 17.  

Regarding claim 25, Kawabuchi as modified discloses the diamond of claim 27, wherein the girdle is a polished single annular surface 12.  

Regarding claim 26, Kawabuchi as modified discloses the diamond of claim 27, therefore the path of light within the diamond must follow the same path.  

Regarding claim 27, Kawabuchi as modified discloses the diamond of claim 27, wherein the crown angle (disclosed by Wagner) is equal to or larger than the pavilion angle (disclosed by Wagner).  Examiner notes that the theta2 range of the pavilion is 28-30, which is within the range of the crown angle range theta1 of 16-30 degrees, and therefore is at the very least considered “equal to”.  

Regarding claims 29-30, Kawabuchi as modified discloses the diamond of claim 27, wherein the depth percentage which is “preferably about 35%” [0020].  



Regarding claims 36-37, Kawabuchi as modified discloses the diamond of claim 27, which is capable of being made from a rough diamond with less than 50% waste.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677